Order entered January 2, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00099-CV

                 WILLIAM DREXEL AND SANDY DREXEL, Appellants

                                                V.

           TOLL BROTHERS, INC. AND TOLL DALLAS TX, LLC, Appellees

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-03255-2012

                                           ORDER
       Before the Court is appellees’ December 29, 2018 motion for leave to file sur-reply brief.

Attached to the motion is appellees’ proposed brief.

       We GRANT the motion and ORDER appellees to file the sur-reply brief no later than

January 7, 2019. No further briefing shall be filed unless requested by the Court.


                                                       /s/   ADA BROWN
                                                             JUSTICE